Grant, J.
(dissenting.) Two witnesses in this case swore that the defendant’s saloon was open on Sunday. One of .them gave the names of nine persons that he saw within the saloon, and said that he did not remember of seeing any one behind the bar that day but the defendant. The other witness testified that the saloon was open, and that he obtained a drink over the bar. The only defense offered was from the defendant, who testified *356in his own behalf that it was his practice to keep hig bar closed on Sunday, and that to the best of his judgment it was closed, on the Sunday in question, but that he had no particular remembrance of that day, and he would not swear that it was not open. The witnesses for the people were not impeached. In order to acquit the respondent the jury would have been obliged to find that . the people’s witnesses committed perjury. The charge of the court was fair and impartial. He instructed them that the “ burden of proof was on the people to establish the defendant’s guilt, by testimony introduced in court, to their satisfaction beyond a reasonable doubt;” and further instructed them that they were the exclusive judges of the facts. No errors are assigned, and no brief is filed on the part of the respondent.
The only error claimed is that the court in, his charge did not, of his own motion, instruct the jury that the respondent was presumed to be innocent until proven guilty. No intent was necessary to constitute this crime. People v. Waldvogel, 49 Mich. 337; People v. Blake, 52 Id. 566; People v. Riley, 71 Id. 349; People v. Neumann, 85 Id. 98. The respondent’s counsel did not request the court thus to instruct the jury. I can see no reason for holding that, under the circumstances of this ease, the defendant was prejudiced.
The conviction should he affirmed, and the circuit judge advised to proceed to judgment on the verdict.